Citation Nr: 1444881	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to an increased rating for hypothyroidism, status-post Grave's disease, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the RO. In August 2012, the Board, in pertinent part, denied  a rating in excess of 30 percent for hypothyroidism, status-post Grave's disease.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In In May 2013, the Court granted the parties Joint Motion for Remand (JMR) vacating the Board's August 2012 decision and remanded the issue back to the Board for additional adjudication.

In November 2013, the Board, again, denied the Veteran's claim for a rating in excess of 30 percent for hypothyroidism, status-post Grave's disease. In June 2014, the Court granted the parties JMR vacating the Board's November 2013 decision and remanded the issue back to the Board for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 JMR, the parties agreed that remand was warranted for the Board to obtain an adequate medical examination and/or opinion as to the severity of the hypothyroidism, status-post Grave's disease. Specifically, the parties agreed that insofar as the Board found that the Veteran had demonstrated weight gain, whether that weight gain was attributable to his hypothyroidism was a question to be answered by a medical professional. Cf. Chotta v. Peake, 22 Vet.App. 80, 85 (2008).  In light of the JMR, the Board finds that the Veteran should be scheduled for an examination to determine the current manifestations and severity of the service-connected hypothyroidism, to specifically include opinion as to whether the Veteran experienced weight gain as a result of his hypothyroid condition. 

Accordingly, the case is REMANDED for the following action:

1. The RO should have the Veteran scheduled for a VA examination to determine the severity of the service-connected hypothyroidism. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. 

The examiner must document all manifestations of the hypothyroidism. The examiner must specifically address whether the Veteran experienced weight gain as a result of his hypothyroidism. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.
 
2. After completing all indicated development, the RO should readjudicate the Veteran's claim for increase remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



